DETAILED ACTION
This office action response the amendment application on 08/10/2022.
Claims 1, 3-11, and 13-22 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on July 15, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 15 July, 2022.  Claims 1, 3, 6-8, 11, 13, 17, and 18 have been amended.  Claims 21 and 22 have been newly added.  Claims 2 and 12 have been withdrawn from consideration.  Claims 1, 3-11, and 13-22 are pending and have been considered below.

Response to Arguments
Applicant's arguments filed 15 July, 2022 have been fully considered but they are not persuasive.
The applicant argues see page 20-23, of the Remarks that Lee’062, hereinafter “D1”  and LEE’217, hereinafter “D2”, fails to show or suggest the element of “wherein the target resource is a dedicated resource used by the terminal device to send a scheduling request (SR) to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR” as set forth in claim 1, 6, 11, and 16. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. For instance, the terminal to request uplink resources from the uplink scheduler, when he scheduling request is transmitted, each terminal can be assigned a dedicated PUCCH scheduling request resource (see, [0135,0140-0141]), and when the Scheduling Request (SR) MAC PDU is assembled and this PDU includes a BSR which contains buffer status report, (see, [0141]). In addition, pending SRs triggered by the sidelink BSR ([see, 0195-0198]). Thus, the combination of Lee’062  and LEE’217 meets the scope of the claimed limitation as currently presented. 
Additional prior art discloses for the applicant as a reference that corresponding to the claim’s limitations.
1) Xu et al. (US 2020/0029353) Resource Request Method and System, and Device
[0004], when user equipment that performs D2D communication needs to transmit data on a sidelink, the user equipment needs to first send resource request information to a base station, and then the base station may assign a dedicated resource to the user equipment to transmit the data on the sidelink
[0011], the remote UE to transmit resource request information; selects a first resource from the control signaling resource pool; and sends sidelink control information (SCI) to the relay UE by using the first resource
[0154], the base station needs to assign, to each relay UE, a dedicated resource pool used to receive SCI, and only remote UE connected to the relay UE can send the SCI by using a resource in the resource pool
2) US20160100389 Method and device for allocating dedicated scheduling request resource
3) US20170238337 Method for canceling scheduling requests triggered by a sidelink buffer status report in a d2d communication system and device therefor
[0013], one or more Scheduling Requests (SRs);
[0013-0014], one or more Scheduling Requests (SRs), wherein all of the one or more SRs are triggered by sidelink Buffer Status Report (BSR);
[0138], the terminal to request uplink resources from the uplink scheduler.
[0138], Each terminal can be assigned a dedicated PUCCH scheduling request resource,
[0143], the scheduling-request design for LTE relies on dedicated resources,
[0144], Scheduling Request (SR) is used for requesting UL-SCH resources for new transmission. When an SR is triggered,
Allowable Subject Matter

Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim. However, they recite specific functional features which have not been identified in the retrieved prior art. Therefore, as a preliminary opinion, claims 5, 10, 15, and 20  would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-9, 11, 13-14, 16-19, and 21-22 are  rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication No. 2018/0263062), (“D1”, hereinafter), having an earlier falling date of May 07, 2015 disclosures in provisional application 62/157988), in view of LEE et al. (U.S. Patent Application Publication No. 2016/0135217), (“D2”, hereinafter).
As per Claim 1, D1 discloses a resource scheduling method ([see, e.g., a method and apparatus for performing transmission based on a contention-based scheduling request (CB-SR), [0008-0009], provisional (see page 1, and Fig. 1)), applied to a terminal device, the method comprising: 
when data is needed to be sent on a sidelink (SL) ([see, e.g., carries data from a UE for ProSe direct communication, [0053], provisional (see page 1, step 1)]), OR a buffer status report (BSR) of a SL triggers a scheduling request (SR) ([see, e.g., the UE sends a scheduling request to the eNB followed by a ProSe buffer status report (BSR), [0063], provisional (see page 1)]), 
sending a SR to a resource scheduling apparatus (i.e., the eNB) by using a target resource ([see, e.g., the UE sends a scheduling request to the eNB, [0063], provisional (see page 1, step 1)]), 
wherein the SR (i.e., CB-SR) is used to request the resource scheduling apparatus (i.e., the eNB) to configure a SL sending resource (i.e., SL transmission resources) for the terminal device ([see, e.g., UE2 may perform SL transmission to UE1 by using the SL and SR grant, [0083-0084], and Fig. 6-7, provisional (see page 4, step 2-3)]).  
D1 doesn’t appear to explicitly disclose: wherein the target resource is a dedicated resource used by the terminal device to send a scheduling request (SR) to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR. 
However, D2 discloses wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL ([see, e.g., the scheduling-request design for LTE relies on dedicated resources, wherein the dedicated scheduling-request that the multiple terminals share a common resource and provide their identity as part of the request.  [0138-0140]]), or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 21, is the non-transitory computer readable storage medium (CRM) claim corresponding to the method claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 21 is anticipated by non-transitory CRM being performed by the method above and therefore is rejected under the same rational as claim 1.
As per Claim 3, D1 doesn’t appear to explicitly disclose: wherein the target resource and/or the format of the target resource is configured by a network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol.  
However, D2 discloses wherein the target resource and/or the format of the target resource is configured by a network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 4, D1 further discloses wherein before the sending a SR to a resource scheduling apparatus (see, eNB 800, Fig. 9) by using a target resource, the method further comprises: 
determining the target resource ([see, e.g., data packet, [0067]), according to at least one of 
a target data packet, a target data stream, a target service, a target logical channel, a target radio bearer, the terminal device, a target radio access type (RAT), a target source identifier, and a target destination identifier ([see, e.g., UE with data to send must send a scheduling request (SR) and receive a scheduling grant before transmitting the data packet, [0067]), 
wherein the target data packet is a data packet of the data that needs to be sent ([see, e.g., wherein the UE with data transmitting the data packet, data packet of the data that needs to be sent the sidelink (SL), [0067]), or a data packet of data indicated by the data buffer status reported by the BSR, the target data stream is a data stream of the data that needs to be sent or a data stream of data indicated by the data buffer status reported by the BSR, the target service is a service of the data that needs to be sent or a service of data indicated by the data buffer status reported by the BSR, 
the target logical channel is a logical channel mapping the data that needs to be sent ([see, e.g., logical channels and transport channels include the DCCH that can be mapped, [0043]), or a logical channel mapping data indicated by the data buffer status reported by the BSR, 
the target radio bearer is a radio bearer carrying the data that needs to be sent ([see, e.g., the radio bearers (RBs) signifies a service provided the L2 for data transmission between the UE and E-UTRAN, [0034]), or data indicated by the data buffer status reported by the BSR.
 D1 doesn’t appear to explicitly disclose:
the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR, and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR.  
However, D2 discloses the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Source Layer-2 ID identifies a sender of a D2D packet at PC5 interface, [0084]]), and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Destination Layer-2 ID identifies a target of the D2D packet at PC5 interface, [0086]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 6, D1 discloses a resource scheduling method ([see, e.g., a method and apparatus for performing transmission based on a contention-based scheduling request (CB-SR), [0008-0009], provisional (see page 1, and Fig. 1)), applied to a resource scheduling apparatus ([see, e.g., the eNB scheduled SL, [0086], and  Fig. 7]), the method comprising: 
receiving a scheduling request (SR) sent by a terminal device by using a target resource ([see, e.g., UEs may transmit CB-SR to the eNB by using CB-SR resources, [0086], and  Fig. 7]), 
wherein the SR is used to request the resource scheduling apparatus to configure, for the terminal device ([see, e.g., the eNB informs UE1 and UE2 of CB-SR resources, [0086], and  Fig. 7]), 
a resource used to send either data that needs to be sent on a sidelink (SL) ([see, e.g., carries data from a UE for ProSe direct communication, [0053], provisional (see page 1, step 1)]), or data indicated by a data buffer status of a buffer status report (BSR) of an SL ([see, e.g., the UE sends a scheduling request to the eNB followed by a ProSe buffer status report (BSR), [0063], provisional (see page 1)]); and 
configuring a SL sending resource for the terminal device according to the SR and the target resource ([see, e.g., UE2 may perform SL transmission to UE1 by using the SL and SR grant, [0083-0084, 0091], and Fig. 6-7, provisional (see page 4, step 2-3)]).   D1 doesn’t appear to explicitly disclose: wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR. 
However, D2 discloses wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL ([see, e.g., the scheduling-request design for LTE relies on dedicated resources, wherein the dedicated scheduling-request that the multiple terminals share a common resource and provide their identity as part of the request.  [0138-0140]]), or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 22, is the non-transitory computer readable storage medium (CRM) claim corresponding to the method claim 6 that has been rejected above.  Applicant attention is directed to the rejection of claim 6.  Claim 22 is anticipated by non-transitory CRM being performed by the method above and therefore is rejected under the same rational as claim 6.
As per Claim 7, D1 doesn’t appear to explicitly disclose: wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or the method further comprises: 
determining, according to the target resource and/or the format of the target resource, that the terminal device needs to send data on the SL, or the BSR of the SL triggers a scheduling request SR.  
However, D2 discloses wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL ([see, e.g., the scheduling-request design for LTE relies on dedicated resources, wherein the dedicated scheduling-request that the multiple terminals share a common resource and provide their identity as part of the request.  [0138-0140]]), or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or the method further comprises: determining, according to the target resource and/or the format of the target resource, that the terminal device needs to send data on the SL, or the BSR of the SL triggers a scheduling request SR ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 8, D1 doesn’t appear to explicitly disclose: wherein the target resource and/or the format of the target resource is configured by the network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol.  
However, D2 discloses wherein the target resource and/or the format of the target resource is configured by the network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 9, D1 further discloses wherein before the sending a SR to a resource scheduling apparatus (see, eNB 800, Fig. 9) by using a target resource, the method further comprises: 
determining the target resource ([see, e.g., data packet, [0067]), according to at least one of 
a target data packet, a target data stream, a target service, a target logical channel, a target radio bearer, the terminal device, a target radio access type (RAT), a target source identifier, and a target destination identifier ([see, e.g., UE with data to send must send a scheduling request (SR) and receive a scheduling grant before transmitting the data packet, [0067]), 
wherein the target data packet is a data packet of the data that needs to be sent ([see, e.g., wherein the UE with data transmitting the data packet, data packet of the data that needs to be sent the sidelink (SL), [0067]), or a data packet of data indicated by the data buffer status reported by the BSR, the target data stream is a data stream of the data that needs to be sent or a data stream of data indicated by the data buffer status reported by the BSR, the target service is a service of the data that needs to be sent or a service of data indicated by the data buffer status reported by the BSR, 
the target logical channel is a logical channel mapping the data that needs to be sent ([see, e.g., logical channels and transport channels include the DCCH that can be mapped, [0043]), or a logical channel mapping data indicated by the data buffer status reported by the BSR, 
the target radio bearer is a radio bearer carrying the data that needs to be sent ([see, e.g., the radio bearers (RBs) signifies a service provided the L2 for data transmission between the UE and E-UTRAN, [0034]), or data indicated by the data buffer status reported by the BSR.
 D1 doesn’t appear to explicitly disclose:
the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR, and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR.  
However, D2 discloses the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Source Layer-2 ID identifies a sender of a D2D packet at PC5 interface, [0084]]), and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Destination Layer-2 ID identifies a target of the D2D packet at PC5 interface, [0086]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 11, D1 discloses a terminal device, comprising: 
a processor ([see, e.g., item 910, [0101], and Fig. 9]), 
a memory, and a computer program that is stored in the memory and that can run on the processor([see, e.g., items 910 and 920, [0101], and Fig. 9]),
 wherein when the computer program is executed by the processor, 
a resource scheduling method applied to the terminal device is realized ([see, e.g., a method and apparatus for performing transmission based on a contention based scheduling request (CB-SR), [0008-0009], provisional (see page 1, and Fig. 1)), 
wherein the method comprises: 
when data is needed to be sent on a sidelink (SL) ([see, e.g., carries data from a UE for ProSe direct communication, [0053], provisional (see page 1, step 1)]), or a buffer status report (BSR) of a SL triggers a scheduling request (SR) ([see, e.g., the UE sends a scheduling request to the eNB followed by a ProSe buffer status report (BSR), [0063], provisional (see page 1)]), 
sending a SR to a resource scheduling apparatus by using a target resource ([see, e.g., the UE sends a scheduling request to the eNB, [0063], provisional (see page 1, step 1)]), 
wherein the SR (i.e., CB-SR) is used to request the resource scheduling apparatus (i.e., the eNB) to configure a SL sending resource (i.e., SL transmission resources) for the terminal device ([see, e.g., UE2 may perform SL transmission to UE1 by using the SL and SR grant, [0083-0084], and Fig. 6-7, provisional (see page 4, step 2-3)]).  
D1 doesn’t appear to explicitly disclose: wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR. 
However, D2 discloses wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL ([see, e.g., the scheduling-request design for LTE relies on dedicated resources, wherein the dedicated scheduling-request that the multiple terminals share a common resource and provide their identity as part of the request.  [0138-0140]]), or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 13, D1 doesn’t appear to explicitly disclose: wherein the target resource and/or the format of the target resource is configured by a network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol.  
However, D2 discloses wherein the target resource and/or the format of the target resource is configured by a network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 14, D1 further discloses wherein before the sending a SR to a resource scheduling apparatus (see, eNB 800, Fig. 9) by using a target resource, the method further comprises: 
determining the target resource ([see, e.g., data packet, [0067]), according to at least one of 
a target data packet, a target data stream, a target service, a target logical channel, a target radio bearer, the terminal device, a target radio access type (RAT), a target source identifier, and a target destination identifier ([see, e.g., UE with data to send must send a scheduling request (SR) and receive a scheduling grant before transmitting the data packet, [0067]), 
wherein the target data packet is a data packet of the data that needs to be sent ([see, e.g., wherein the UE with data transmitting the data packet, data packet of the data that needs to be sent the sidelink (SL), [0067]), or a data packet of data indicated by the data buffer status reported by the BSR, the target data stream is a data stream of the data that needs to be sent or a data stream of data indicated by the data buffer status reported by the BSR, the target service is a service of the data that needs to be sent or a service of data indicated by the data buffer status reported by the BSR, 
the target logical channel is a logical channel mapping the data that needs to be sent ([see, e.g., logical channels and transport channels include the DCCH that can be mapped, [0043]), or a logical channel mapping data indicated by the data buffer status reported by the BSR, 
the target radio bearer is a radio bearer carrying the data that needs to be sent ([see, e.g., the radio bearers (RBs) signifies a service provided the L2 for data transmission between the UE and E-UTRAN, [0034]), or data indicated by the data buffer status reported by the BSR.
 D1 doesn’t appear to explicitly disclose:
the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR, and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR.  
However, D2 discloses the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Source Layer-2 ID identifies a sender of a D2D packet at PC5 interface, [0084]]), and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Destination Layer-2 ID identifies a target of the D2D packet at PC5 interface, [0086]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 16, D1 discloses a resource scheduling apparatus (see, eNB 800, Fig. 9), comprising 
a processor ([see, e.g., item 810, [0100], and Fig. 9]), 
a memory, and a computer program that is stored in the memory and that can run on the processor ([see, e.g., items 810, 820,  [0100], and Fig. 9]),
wherein the computer program, when executed by the processor, 
the resource scheduling method applied to the resource scheduling apparatus according to claim 6 is realized ([see, e.g., the eNB informs UE1 and UE2 of CB-SR resources, [0093], and  Fig. 8]).  
As per Claim 17, D1 doesn’t appear to explicitly disclose: wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or the method further comprises: 
determining, according to the target resource and/or the format of the target resource, that the terminal device needs to send data on the SL, or the BSR of the SL triggers a scheduling request SR.  
However, D2 discloses wherein the target resource is a dedicated resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL ([see, e.g., the scheduling-request design for LTE relies on dedicated resources, wherein the dedicated scheduling-request that the multiple terminals share a common resource and provide their identity as part of the request.  [0138-0140]]), or a BSR of a SL triggers an SR; and/or a format of the target resource is a dedicated format of a resource used by the terminal device to send a SR to the resource scheduling apparatus when data is needed to be sent on a SL, or the method further comprises: determining, according to the target resource and/or the format of the target resource, that the terminal device needs to send data on the SL, or the BSR of the SL triggers a scheduling request SR ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 18, D1 doesn’t appear to explicitly disclose: wherein the target resource and/or the format of the target resource is configured by the network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol.  
However, D2 discloses wherein the target resource and/or the format of the target resource is configured by the network side device for the terminal device; or, the target resource and/or a format of the target resource is predefined; or, the target resource and/or a format of the target resource is specified in a communication protocol ([see, e.g., transmission using a pre-defined SA L1 ID identifier in Scheduling Assignment (SA) at PC5 interface in the same format as for group  [0087-0089]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
As per Claim 19, D1 further discloses wherein before the sending a SR to a resource scheduling apparatus (see, eNB 800, Fig. 9) by using a target resource, the method further comprises: 
determining the target resource ([see, e.g., data packet, [0067]), according to at least one of 
a target data packet, a target data stream, a target service, a target logical channel, a target radio bearer, the terminal device, a target radio access type (RAT), a target source identifier, and a target destination identifier ([see, e.g., UE with data to send must send a scheduling request (SR) and receive a scheduling grant before transmitting the data packet, [0067]), 
wherein the target data packet is a data packet of the data that needs to be sent ([see, e.g., wherein the UE with data transmitting the data packet, data packet of the data that needs to be sent the sidelink (SL), [0067]), or a data packet of data indicated by the data buffer status reported by the BSR, the target data stream is a data stream of the data that needs to be sent or a data stream of data indicated by the data buffer status reported by the BSR, the target service is a service of the data that needs to be sent or a service of data indicated by the data buffer status reported by the BSR, 
the target logical channel is a logical channel mapping the data that needs to be sent ([see, e.g., logical channels and transport channels include the DCCH that can be mapped, [0043]), or a logical channel mapping data indicated by the data buffer status reported by the BSR, 
the target radio bearer is a radio bearer carrying the data that needs to be sent ([see, e.g., the radio bearers (RBs) signifies a service provided the L2 for data transmission between the UE and E-UTRAN, [0034]), or data indicated by the data buffer status reported by the BSR.
 D1 doesn’t appear to explicitly disclose:
the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR, and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR.  
However, D2 discloses the target source identifier is used to identify a terminal device address or a service address or a media access control (MAC) address or a physical layer address of a transmit end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Source Layer-2 ID identifies a sender of a D2D packet at PC5 interface, [0084]]), and 
the target destination identifier is used to identify a terminal device address or a service address or a MAC layer address or a physical layer address of a receive end of the data that needs to be sent or data indicated by the data buffer status reported by the BSR ([see, e.g., wherein the identities are used for ProSe Direct Communication includes Destination Layer-2 ID identifies a target of the D2D packet at PC5 interface, [0086]]).
 In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide enabling high-speed packet communications results reduce the service costs to the user and provider and improve service quality and coverage (D2, ¶ [0038]).
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

					/SYED ALI/                                                      Primary Examiner, Art Unit 2468